Opinion,
Mu. Justice Mitchell:
This record is a legal curiosity. On a scire facias in a court of law, three owners of land are sued by themselves and one other, as joint holders of a mortgage upon their own land. Having thus, in advance of even the wave of legislative reform, brushed aside any little technicalities that might be supposed to stand in the way, the parties went into court, and the original owner of the land and mortgagor being also a party defendant, an appearance and plea were formally entered for him, although it is spread out on the face of the proceedings that he *448had. been dead more than eleven years before the writ issued. A jury was duly empaneled, and the parties, living and dead, entered on this mixed contest with themselves and each other. What the effect of a verdict and judgment against a dead man, under these circumstances, would have been, we are happily spared from considering, the jury having put an end to the contest by a verdict for defendants. A glimpse of other difficulties is also afforded, at the close of the charge, by the colloquy between court and counsel as to the form of the verdict, if foqnd for the plaintiffs.
The proceedings, however, anomalous as they were, had a perfectly regular and legitimate object. Indeed they would have been highly creditable to the .ingenuity of counsel, had they been invented between the date when provincial simplicity put an end to Gov. Keith’s Court of Chancery, and the time when the legislature of the commonwealth waked up to the fact that equitable powers and process are a necessary part of legal machinery, in the complicated civilization of the present century. As it is, they seem to have been carried on by general agreement, and may stand as a survival of the makeshifts by which the early lawyers of Pennsylvania administered equity under the forms of the common law.
The history of the case contains a long and intricate recital of facts, the details of which have little importance, or even relevancy to the real controversy. A careful analysis, taking much more time than the case should have required, reduces the material facts to the following: John J. Ledward being the owner of certain mortgaged premises, became one of four joint owners of the mortgage, subject to a life interest in his mother; subsequently he made an assignment for the benefit of his creditors, and still later, entered satisfaction on the record as to his fourth of the mortgage. The other three holders of the mortgage had, in the meantime, become the owners of the mortgaged premises, and the present roundabout substitute for a bill in equity, was really a proceeding by the assignee for creditors, to charge the land with John J. Ledward’s one fourth of the mortgage.
The only disputed question in the case was the satisfaction, in law or in fact, of John J. Ledward’s interest in the mortgage. The learned judge promptly disposed of the legal *449branch of the inquiry, by ruling that the intervening life interest prevented a merger; and then proceeded to state in very plain and forcible English, adapted to the understanding of the jury, all that was left for them: “The question is, has the interest in that $13,000 mortgage of John J. Ledward been satisfied before the assignment of his estate to Mr. Broomall ? And that is the only question in the case. You can talk about it a week; you can cover the jury with books and documents, but after all there is but one question before the jury.”
The assignments of error may be grouped into three classes. The first and second assignments relate to the competency of the inventory of John J. Ledward’s assigned estate, and his entry of satisfaction on the record of the mortgage. The first was clearly competent. It showed that John J. Ledward, his assignee, and the appraisers, in making out a full inventory of his assigned estate, omitted any reference to his one fourth of the mortgage in suit, and thus tended to support the defendants’ contention that it had been previously satisfied. 'The entry of satisfaction by John J. Ledward, after the assignment, may be more questionable, as it was, in one aspect, the declaration of an assignor after parting with his title. But that was not its real legal aspect. Ledward was not a vendor who would be estopped from discrediting his vendee’s title, but an assignor, with a continuing resulting equity in the property, and his assignee had no independent rights of his own, but only those of his assignor and the creditors. Ledward’s entry of satisfaction was therefore a declaration against his interest, and as such admissible, not only against him but against his assignee. Its admission, therefore, was not error, and was carefully guarded by the positive instruction to the jury that Ledward had no right to make the entry at the time he did, unless he had received satisfaction before his assignment.
The third to the tenth assignments, inclusive, are to parts of the charge, and all that need be said of them is, that the charge was correct in point of law, if sustained by the evidence, and this depends on its competency, which has already been discussed, and its sufficiency, which remains to be considered. Of the charge it may be said that some of the comments, notably those in the. eighth assignment, are rather refined and subtle, and that as a whole it may be called a leading charge, *450as it indicates very clearly to the jury how the judge thought they ought to find. But it leaves the jury clearly free to exercise their own judgment, and therefore did not exceed the legitimate privilege of the judge, especially in a case where the evidence was so nearly all in writing, as to lead the plaintiffs in their second point to ask the judge to take it from the jury and construe it himself.
The remaining assignments relate to the sufficiency of the evidence. It was wholly circumstantial, for the reason that all the parties to the transactions were either dead, or rendered incompetent by the death of the others. The only competent witness who might be supposed to have any personal knowledge was the assignee, who was the substantial plaintiff, and even if he had any knowledge he might well have considered himself restrained from testifying by professional obligations. The evidence therefore was naturally limited to a series of collateral facts, none of them conclusive, or perhaps very weighty, takeU singly, but forming as a whole the fair basis of a conclusive inference by the jury in favor of payment. The jury was properly told that the burden of proof was on the defendants, and there was more than a scintilla in support of the latters’ contention.
The whole controversy was reduced to a single question of fact, and that was left properly to the jury.
Judgment affirmed.